                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

JUNE KELLIE THOMPSON,                                )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )       Civil No. 3:19-cv-00960
                                                     )       Judge Trauger
SOCIAL SECURITY ADMINISTRATION,                      )
                                                     )
        Defendant.                                   )

                                            ORDER

        On January 27, 2021, the Magistrate Judge issued a Report and Recommendation

(Doc No. 26), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For the

reasons expressed therein, it is hereby ORDERED that the plaintiff’s Motion for Judgment on the

Record (Doc. No. 19) is DENIED, and the decision of the Commissioner is hereby AFFIRMED.

        The Clerk shall enter judgment in accordance with Rule 58, Federal Rules of Civil Procedure.

        It is so ORDERED.


                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:19-cv-00960 Document 27 Filed 02/12/21 Page 1 of 1 PageID #: 1033
